DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1, 2 and 10 are objected to because of the following informalities: Claims 1 and 10 each recite “wherein a capacity of said first fluid flow path is adjustable”.  Claim 2 recites “wherein said capacity of said first fluid flow path is determined by a user-adjustable valve positioned in and partially obstructing said first fluid flow path”.  The disclosure does not mention flow capacity, but does disclose flow rate.  The Examiner suggests changing “capacity” to –flow rate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases”.  The closest that the specification comes to providing support for these limitations is “What is needed is a bottom out mitigation system that can be adjusted to account for dampening fluid temperature changes during use” ([0011]).  The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application (MPEP 201.07).  The original disclosure of the parent application does not provide support for “further closing said user-adjustable metering valve when a temperature of said shock absorber increases” as claimed.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “a damper chamber divided by a piston and shaft into a compression portion and a rebound portion”.  The damper chambers (220, 221) are divided by the piston (210), not the shaft (215).  The shaft extends through the piston into both chambers.  It is unclear what the claims require.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.	Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferguson et al (US 3,792,644).
As per claim 12, Ferguson et al discloses a method of operating a shock absorber (12) comprising a damper (12), said method comprising: 
compressing said shock absorber to a location where a bottom out piston (194) on a shaft (134) moves in engagement with a bottom out chamber (148) disposed within a dampening chamber (156, 158) containing a dampening fluid (Col. 2, lines 12-14); 
creating a substantially sealed relationship between said bottom out piston and said bottom out chamber (Fig. 4); and 
metering a passage of said dampening fluid from within said bottom out chamber through a user-adjustable metering valve (198).
As per claim 13, Ferguson et al discloses the method of claim 12, further comprising: flowing, during extension of said shock absorber, said dampening fluid through a first fluid flow path (72, 228, 164, 172) fluidically coupling said bottom out chamber and a rebound portion (158) of said dampening chamber, said first fluid flow path closed during compression of said shock absorber (220; Col. 5, lines 1-16).
As per claim 14, Ferguson et al discloses the method of claim 12, further comprising: adjusting said user-adjustable metering valve (198).
11.	Claim(s) 1-4, 12, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Papai (US 3,974,910).
As per claim 1, Papai discloses a damper (Abstract) for a shock absorber (Col. 1, lines 13-23) comprising: 
a damper chamber (42, 61) divided by a piston (33) and shaft (34) into a compression portion (61) and a rebound portion (42); 
a dampening fluid (Title) within said damper chamber, said piston comprising a fluid path (47) therethrough to permit said dampening fluid to be metered from said compression portion through said piston and into said rebound portion when said shaft moves into said damper chamber; 
a bottom out cup (32) at an end of said chamber; 
a bottom out piston (52) disposed at an end of said shaft for sealing engagement with said bottom out cup; 
a first fluid flow path (62) fluidically coupling said bottom out cup with said compression portion of said chamber, wherein a capacity of said first fluid flow path is adjustable (62, 63); 
a second fluid flow path (47, 54) fluidically coupling said bottom out cup and said rebound portion of said damper chamber, said second fluid flow path formed in said shaft (47, 54).
As per claim 2, Papai discloses the damper of claim 1, wherein said capacity of said first fluid flow path is determined by a user-adjustable valve (63) positioned in and partially obstructing said first fluid flow path.
As per claim 3, Papai discloses the damper of claim 2, wherein said user-adjustable valve is manually adjustable and accessible externally of said damper (63).
As per claim 4, Papai discloses the damper of claim 2, wherein said user-adjustable valve can be adjusted between a closed position and a plurality of open positions (63; Col. 6, lines 52-63).
As per claim 12, Papai discloses a method of operating a shock absorber (Col. 1, lines 13-23) comprising a damper (Abstract), said method comprising: 
compressing said shock absorber to a location where a bottom out piston (52) on a shaft (34) moves in engagement with a bottom out chamber (32) disposed within a dampening chamber (42, 61) containing a dampening fluid (Title); 
creating a substantially sealed relationship between said bottom out piston and said bottom out chamber (Fig. 4; Col. 6, lines 31-41); and 
metering a passage of said dampening fluid from within said bottom out chamber through a user-adjustable metering valve (63).
As per claim 14, Papai discloses the method of claim 12, further comprising: adjusting said user-adjustable metering valve (63; Col. 6, lines 52-63).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sintorn et al (US 6,446,771) in view of Takahashi (US 5,507,371).
As per claim 1, Sintorn et al discloses a damper (Abstract) for a shock absorber (Title) comprising: 
a damper chamber (18, 23) divided by a piston (6) and shaft (4) into a compression portion (18) and a rebound portion (23); 
a dampening fluid (Col. 1, line 60 – Col. 2, line 1) within said damper chamber, said piston comprising a fluid path (22) therethrough to permit said dampening fluid to be metered from said compression portion through said piston and into said rebound portion when said shaft moves into said damper chamber; 
a bottom out cup (13) at an end of said chamber; 
a bottom out piston (5) disposed at an end of said shaft for sealing engagement with said bottom out cup; 
a first fluid flow path (24) fluidically coupling said bottom out cup with said compression portion of said chamber, 
a second fluid flow path (38) fluidically coupling said bottom out cup and said rebound portion of said damper chamber, said second fluid flow path formed in said shaft (38, Fig. 3).  Sintorn et al does not disclose wherein a capacity of said first fluid flow path is adjustable. 
Takahashi discloses a damping force adjusting device for dampers wherein a capacity of said first fluid flow path is adjustable (Col. 3, lines 34-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first piston shims of Sintorn et al by making them adjustably biased as taught by Takahashi in order to provide greater user control over the damping rate.
As per claim 2, Sintorn et al and Takahashi discloses the damper of claim 1.  Takahashi further discloses wherein said capacity of said first fluid flow path is determined by a user-adjustable valve (19, 20; Col. 3, lines 34-55; Col. 4, lines 6-10) positioned in and partially obstructing said first fluid flow path.
As per claim 3, Sintorn et al and Takahashi discloses the damper of claim 2.  Takahashi further discloses wherein said user-adjustable valve is manually adjustable and accessible externally of said damper (19, 20; Col. 3, lines 34-55; Col. 4, lines 6-10).
As per claim 4, Sintorn et al and Takahashi discloses the damper of claim 2.  Takahashi further discloses wherein said user-adjustable valve can be adjusted between a closed position and a plurality of open positions (19, 20; Col. 3, lines 34-55; Col. 4, lines 6-10).
As per claim 5, Sintorn et al and Takahashi discloses the damper of claim 1.  Sintorn et al discloses further comprising: a third fluid flow path (24) fluidically coupling said bottom out cup and said compression portion.
As per claim 6, Sintorn et al and Takahashi discloses the damper of claim 5.  Sintorn et al discloses further comprising: a blow off valve (10) disposed in said third fluid flow path, said blow off valve having a predetermined blow off threshold pressure (Col. 6, lines 11-25).
As per claim 7, Sintorn et al and Takahashi discloses the damper of claim 1.  Sintorn et al further discloses wherein said second fluid flow path is adjustable with a check valve (39; Col. 8, lines 4-6) to permit flow of said dampening fluid in a single direction between said bottom out cup and said rebound portion.
As per claim 8, Sintorn et al and Takahashi discloses the damper of claim 7.  Sintorn et al further discloses wherein said check valve is arranged in said second fluid flow path to permit fluid communication between said rebound portion and said bottom out cup during a rebound stroke of said shaft (39, Fig. 3).
As per claim 9, Sintorn et al and Takahashi discloses the damper of claim 7.  Sintorn et al further discloses wherein a volume of said dampening fluid traveling through said second fluid flow path is user-adjustable (35; Col. 7, lines 35-49).
As per claim 10, Sintorn et al discloses a vehicle (Col. 3, line 66 – Col. 4, line 3) comprising: 
a damper (Abstract) for a shock absorber (Title) coupled to said vehicle, said damper comprising: 
a damper chamber (18, 23) divided by a piston (6) and shaft (4) into a compression portion (18) and a rebound portion (23); 
a dampening fluid (Col. 1, line 60 – Col. 2, line 1) within said damper chamber, said piston comprising a fluid path (22) therethrough to permit said dampening fluid to be metered from said compression portion through said piston and into said rebound portion when said shaft moves into said damper chamber; 
a bottom out cup (13) at an end of said chamber; 
a bottom out piston (5) disposed at an end of said shaft for sealing engagement with said bottom out cup; 
a first fluid flow path (24) fluidically coupling said bottom out cup with said compression portion of said chamber; 
a second fluid flow path (38) fluidically coupling said bottom out cup and said rebound portion of said damper chamber, said second fluid flow path formed in said shaft (38, Fig. 3).
Sintorn et al does not disclose wherein a capacity of said first fluid flow path is adjustable. 
Takahashi discloses a damping force adjusting device for dampers wherein a capacity of said first fluid flow path is adjustable (Col. 3, lines 34-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first piston shims of Sintorn et al by making them adjustably biased as taught by Takahashi in order to provide greater user control over the damping rate.
As per claim 11, Sintorn et al and Takahashi discloses the vehicle of claim 10.  Sintorn et al further discloses wherein said vehicle is selected from the group consisting of: 
an off-road vehicle, a car (Col. 3, line 66 – Col. 4, line 3), a motorcycle, a bicycle, an off-road truck, an all-terrain vehicle and a snow-mobile.
As per claim 12, Sintorn et al discloses a method of operating a shock absorber (Title) comprising a damper (Abstract), said method comprising: 
compressing said shock absorber to a location where a bottom out piston (5) on a shaft (4) moves in engagement with a bottom out chamber (13) disposed within a dampening chamber (18, 23) containing a dampening fluid Col. 1, line 60 – Col. 2, line 1); 
creating a substantially sealed relationship between said bottom out piston and said bottom out chamber (Fig. 2); and 
metering a passage of said dampening fluid from within said bottom out chamber through a metering valve (10), but does not disclose wherein the valve is user-adjustable.
Takahashi discloses a damping force adjusting device for dampers comprising metering a passage of said dampening fluid from within said bottom out chamber through a user-adjustable metering valve (19, 20; 3, 34-55; 4, 6-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first piston shims of Sintorn et al by making them adjustably biased as taught by Takahashi in order to provide greater user control over the damping rate.
As per claim 13, Sintorn et al and Takahashi discloses the method of claim 12.  Sintorn et al discloses further comprising: flowing, during extension of said shock absorber, said dampening fluid through a first fluid flow path (38) fluidically coupling said bottom out chamber and a rebound portion (23) of said dampening chamber, said first fluid flow path closed during compression of said shock absorber (39; Col. 8, lines 4-6).
As per claim 14, Sintorn et al and Takahashi discloses the method of claim 12.  Sintorn et al discloses further comprising: adjusting said user-adjustable metering valve (19, 20; Col. 3, lines 34-55; Col. 4, lines 6-10).
14.	Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sintorn et al (US 6,446,771) in view of Takahashi (US 5,507,371) and further in view of Kashiwagi et al (US 6,182,805).
As per claim 15, Sintorn et al and Takahashi disclose the method of claim 14, but do not disclose further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases.
Kashiwagi et al discloses a damping force control type hydraulic shock absorber further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases (Col. 8, lines 21-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Sintorn et al by adjusting the flow rate according to temperature changes as taught by Kashiwagi et al in order to ensure consistent damping.
15.	Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson et al (US 3,792,644) in view of Kashiwagi et al (US 6,182,805).
As per claim 15, Ferguson et al discloses the method of claim 14, but does not disclose further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases.
Kashiwagi et al discloses a damping force control type hydraulic shock absorber further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases (Col. 8, lines 21-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Ferguson et al by adjusting the flow rate according to temperature changes as taught by Kashiwagi et al in order to ensure consistent damping.
16.	Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papai (US 3,974,910) in view of Kashiwagi et al (US 6,182,805).
As per claim 15, Papai discloses the method of claim 14, but does not disclose further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases.
Kashiwagi et al discloses a damping force control type hydraulic shock absorber further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases (Col. 8, lines 21-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Papai by adjusting the flow rate according to temperature changes as taught by Kashiwagi et al in order to ensure consistent damping.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1-4, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,550,223. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Cox et al (US 8,550,223) discloses substantially the same limitations except for minor changes in wording.
18.	Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,550,223 in view of Morris (US 5,988,330).
As per claims 10, Cox et al (US 8,550,223) discloses all of the limitations of the claim with minor variations in wording except for a vehicle.
Morris discloses a vehicle (Col. 1, lines 16-24).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Cox et al by using it in a car as taught by Morris in order to provide shock absorption.
As per claims 11, Cox et al and Morris discloses the vehicle of claim 10.  Morris further discloses wherein said vehicle is selected from the group consisting of: an off-road vehicle, a car (Col. 1, lines 16-24), a motorcycle, a bicycle, an off-road truck, an all-terrain vehicle and a snow-mobile.
As per claim 12, Cox et al discloses the structural limitations of the claim, but not a method of operating the shock absorber.  Morris discloses a method of operating a shock absorber (Col. 6, line 62 – Col. 7, line 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Cox et al by operating it as taught by Morris in order to provide shock absorption.
As per claims 13-14, Cox et al and Morris disclose the limitations of claim 12.  Cox et al further discloses the structural elements of the claims, while Morris discloses the method of using the shock absorber.
19.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,550,223 in view of Morris (US 5,988,330) and further in view of Kashiwagi et al (US 6,182,805).
	As per claim 15, Cox et al and Morris disclose the method of claim 14, but do not disclose further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases.
Kashiwagi et al discloses a damping force control type hydraulic shock absorber further comprising: adjusting said user-adjustable metering valve by further closing said user-adjustable metering valve when a temperature of said shock absorber increases (Col. 8, lines 21-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Cox et al by adjusting the flow rate according to temperature changes as taught by Kashiwagi et al in order to ensure consistent damping.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657